Citation Nr: 0909739	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  02-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability claimed as secondary to a service connected low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
20, 1975 to April 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Houston RO.  In July 2006, the case was 
remanded to schedule the Veteran for a Travel Board hearing; 
he withdrew the hearing request in November 2006.  In 
November 2007, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  A healed fracture of the left transverse process of the 
lower lumbar spine (residual of a pre-service injury) was 
noted on the Veteran's examination for enlistment in the Air 
Force; other low back pathology was not manifested in 
service, and the Veteran was not treated for low back 
complaints therein; arthritis of the low back was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that any of the 
Veteran's current low back disability is related to his 
service, or to an event therein.

2.  A right hip disability was not manifested in service, and 
is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  8 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002) 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The claim of service connection for a right hip 
disability as secondary to a low back disability lacks legal 
merit; service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

March and April 2002 letters (prior to the RO's initial 
adjudication of these claims) informed the Veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  August 2002, November 2004, and February 2006 
letters provided additional notice including the type of 
evidence needed to support a claim of secondary service 
connection.  A May 2006 letter provided notice regarding 
disability ratings and the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  

A June 2002 statement of the case (SOC), and February 2006, 
July 2007, and October 2008 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the Veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The Veteran has received all critical notice, and has had 
ample opportunity to participate in the process (i.e., 
respond and/or supplement the record) after notice was given.  
.  In August 2007, he reported that he had no additional 
information or evidence to submit.  An October 2008 SSOC 
readjudicated the matters after additional development 
pursuant to the Board's remand was completed.  He is not 
prejudiced by this process, nor is it otherwise alleged

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all available 
postservice medical records identified, and has arranged for 
the veteran to be examined.   VA's duty to assist is met   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

If certain chronic disease (to include arthritis) becomes 
manifest to a compensable degree within a specified period of 
time following a Veteran's discharge (one year for 
arthritis), it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Factual Background and Analysis

Lumbar Spine

The Veteran's STRs show that on examination for enlistment in 
January 1975, it was noted that six years prior he was 
involved in an automobile accident resulting in substantial 
injury.  Clinical evaluation at the time of the enlistment 
examination included extensive evaluation for musculoskeletal 
disability, including of the spine and hips (as history of 
pelvic fracture was noted), and did not find any significant 
abnormality.  However, X-rays in January 1975 were 
interpreted as showing healed fractures of the left pubic and 
ischial bones, and of the "left transverse process lower 
lumbar sp [spine]".  

An August 1976 STR reveals that the Veteran was seen for 
"strained back [back is crossed off] muscles" after 
lifting.  He had complaints of pain and swelling in the 
scrotal area, and the remainder of the notation contains no 
mention of back complaints or findings.  On follow-up 15 days 
later, there likewise was no mention of back complaints or 
findings.  The Veteran was seen for increased scrotal 
complaints.  The remainder of the STRs contain no mention of 
the right hip or low back.  On service separation examination 
in March 1977, no hip or low back complaints were noted in 
medical history; the spine and lower extremities were normal 
on clinical evaluation.  

September 1981 private hospital records note the Veteran was 
seen for recurrent back pain.  H had been seen in the 
emergency room on August 7 and September 5 1981.  There was 
no history of trauma; the Veteran had noticed some discomfort 
after playing basketball in August.  X-rays were interpreted 
as showing normal lumbar spine.  The diagnosis was acute 
lumbosacral strain.  

An April 1989 private treatment report notes the Veteran had 
an 8 to 9 year history of low back problems.  

July 1990 to October 1991 and April 1997 to January 2001 
private chiropractor's records reflect the Veteran was seen 
for complaints of pain and stiffness in the low back.  

A January 2001 emergency room record from a private hospital 
notes the Veteran had a one week history of back pain, and 
had been receiving chiropractic treatment for the problem.  
The diagnosis was back strain.  

A September 2002 letter from the Veteran's private 
chiropractor states he had treated the Veteran for hip and 
low back pain for 10 years.  He noted that the Veteran did 
not have hip or low back problems when entering service but 
had such problems in service.  He opined that the Veteran's 
problems were certainly related to his duties while in 
service.  

A November 2002 letter from the Veteran's chiropractor states 
he examined the Veteran and "completed his military history 
of medication conditions" as well as his health record since 
military discharge.  He opined that the Veteran's low back 
problems were "as likely as least likely" a result of his 
military duty.  

On May 2007 VA examination, it was noted that the Veteran's 
claims file was reviewed.  He reported he had back pain and 
soreness in service from his work as an aircraft hydraulic 
repairman.  He indicated it had been intermittent since then 
with periods of remission.  Lumbar X-rays revealed minimal 
dextroscoliosis, mild degenerative bony changes, and mild 
left sacroilitis; the disc spaces were well maintained and 
there was no evidence of fracture or dislocation.  The 
examiner opined the lumbar condition is less likely as not 
related to service.  

On January 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He complained of pain 
and stiffness in his low back, and indicated he had these 
symptoms for several years.  X-rays revealed L5-S1 
degenerative disc disease.  The examiner noted the Veteran 
had one incident of what was termed as back strain while he 
was in service and that there was no indication that he 
sought treatment for his back for many years after his 
discharge, and that X-rays revealed very mild disc disease 
for someone of the Veteran's age, and opined that the 
disability picture was quite typical for age acquired 
degenerative disc disease of the spine.  There was no 
evidence of traumatic arthritis in the lumbar spine.  The 
examiner opined that the current mild degenerative disc 
disease was not due to the Veteran's military service.

Clinical records show that the Veteran has various diagnosed 
low back pathology.  Lumbosacral disc disease, back strain, 
and sacroiliitis have been diagnosed postservice, and Xrays 
have been interpreted as showing degenerative changes 
(arthritis).  However, none of these disabilities were 
manifested in service.  Notably, a (prior to service) service 
entrance examination X-ray found a healed lumbar fracture, 
there were no complaints of findings pertaining to such 
during service.  And an August treatment note which refers to 
a lifting injury shows a notation of strained muscles, an 
entry of "back" in that notation is crossed out.  The 
Veteran's complaints and the clinical evaluation and findings 
reflect that this was a scrotal injury (with no lumbar 
complaints or findings).  On service separation examination 
the Veteran's spine was normal.  Consequently, service 
connection for a low back disability on the basis that such 
disability became manifest in service, and persisted, is not 
warranted.  And as there is no evidence that the Veteran's 
low back arthritis was manifested in the first postservice 
year, presumptive service connection for such pathology under 
38 U.S.C.A. § 1112 likewise is not warranted.    

The Veteran may still establish service connection for his 
low back disability by competent evidence relating it to a 
disease or injury in service.  There is conflicting evidence 
in the matter of a nexus between the Veteran's current back 
disability and his service.  

The probative value of medical opinion evidence is determined 
by assessing the scope of the medical expert's review of (and 
familiarity with) pertinent historical data, examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not, 
and to what extent, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Veteran's private chiropractor has opined that the 
Veteran's low back problems are related to his service.  He 
indicated he examined the Veteran and completed [sic] a 
military history of medical conditions as well as his health 
record since military discharge and reviewed the available 
medical records.  However, the opinion does not point to a 
disease or injury in service to which the current back 
disability  would be related; does not identify the diagnosis 
of the low back disability entity which in his opinion is 
related to service; does not explain the meaning of 
"completed military history"; and is not specific as to 
what postservice treatment records were reviewed.  The 
chiropractor does not cite to any specific supporting 
clinical data, and does not explain the rationale for his 
opinion.  All this is significant because his opinions do not 
suggest any familiarity with pertinent history, including the 
preservice automobile accident injury (with residual healed 
lumbar fracture noted on service induction examination); with 
the fact that there was no treatment for low back complaints 
in service and that examination for separation from service 
found normal spine; and that there were no postservice 
complaints pertaining to the low back until approximately 4 
years after service when the Veteran was seen in an emergency 
room for back complaints first noted while playing 
basketball.  A medical opinion based on an incomplete or 
inaccurate medical history is lacking in probative value.  
Consequently, the private chiropractor's opinions may be 
afforded little, if any, probative value. 

In contrast, the January 2008 VA examiner reviewed the record 
and references to clinical notations reflect a familiarity 
with the evidentiary record.  The examiner opined that the 
Veteran's low back disability was unrelated to his service.  
The examiner explained the rationale for the opinion, 
indicating that the veteran had one minor incident (the above 
noted scrotal strain in service when back was entered, and 
crossed off) in service, and did not complain about his back 
again until many years after service.  Furthermore, based on 
examination and review of X-rays, the examiner determined 
that the lumbar disc disease was consistent with age-related 
pathology (identifying alternate etiology for the low back 
disability).  In light of the foregoing, the Board finds VA 
examiner's opinion to be more probative, and persuasive.

Accordingly, the Board finds that a preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disability, and that the claim must be denied.

Hip Disorder

A right hip disability was not manifested in service, and it 
is not alleged that the Veteran's right hip disability is 
somehow directly related to his service.  The Veteran's 
entitlement to service connection for a right hip disability 
is essentially one of secondary service connection, i.e., 
that the right hip disability is secondary to a service-
connected low back disability.  Notably, the chiropractor who 
submitted statements in the Veteran's behalf indicated that 
he had been seeing the Veteran for hip complaints secondary 
to his low back problems.  

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability that is service 
connected; and (3) competent evidence of a nexus between the 
two.

Because the decision above denies service connection for a 
low back disability, a threshold legal requirement for 
establishing secondary service connection is not met.  
Accordingly, the claim of service connection for a right hip 
disorder as secondary to a low back disability is legally 
insufficient, and must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Notably, the 
Board also observes incidentally that the record does not 
show a medical diagnosis of a right hip disability (pain of 
itself, without underlying pathology, is not considered a 
disability), and that without such diagnosis there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disorder, claimed as 
secondary to a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


